Title: From Alexander Hamilton to George Hammond, 14 May 1794
From: Hamilton, Alexander
To: Hammond, George



Philadelphia May 14. 1794
Sir

I did not receive till this Morning your letter of the 12th instant. As the Secretary of State is now returned to the seat of Government, it is only necessary for me to refer that letter to him, in order that he may reply to such part of it as requires a reply, which I have accordingly done. With respect
I have the honor to be Sir   Your most Obed & humble serv

His ExcellyGeorge Hammond Esqr&c

